724 P.2d 822 (1986)
301 Or. 763
BANISTER CONTINENTAL CORPORATION, Respondent on Review,
v.
NORTHWEST PIPELINE CORPORATION, Petitioner on Review.
TC 81-6-745; CA A28212; SC S32416.
Supreme Court of Oregon.
Argued and Submitted June 4, 1986.
Decided September 16, 1986.
James H. Clarke, Portland, argued the cause for petitioner on review. With him on petition was Spears, Lubersky, Campbell, Bledsoe, Anderson & Young.
Arden E. Shenker, Portland, argued the cause for respondent on review. With him on response to the petition for review were Elizabeth A. Trainor and Tooze, Marshall, Shenker, Holloway & Duden and Robert T. Mautz and Mautz & Hallman.
Before LENT, P.J., and LINDE, CAMPBELL, CARSON and JONES, JJ.
MEMORANDUM OPINION.
Defendant appealed an adverse judgment in a contract dispute, raising 54 assignments of error. Plaintiff cross-appealed. The Court of Appeals affirmed, Banister Continental Corp. v. NW Pipeline Corp., 76 Or.App. 282, 709 P.2d 1103 (1985). Both defendant and plaintiff petitioned for review. We allowed review.
After argument of this case, the parties reached a settlement agreement, filed a stipulation for dismissal of the review and caused a satisfaction of the original judgment to be filed in the circuit court.
Without expressing an opinion on the merits of this case, we vacate the decision of the Court of Appeals and dismiss the appeal.